DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 0/31/2022 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, David Floam (Reg. No. 34597) on 11/02/2021.
The application has been previously amended as follows (added text are underlined and deleted text are strikethrough), as also stated in the Office Action mailed out on 11/09/2021: 
Claim 1, line 4 is amended as: “involving a plurality of radio devices;”
Claim 2, line 1 is amended as: “The computer-implemented method of claim 1, wherein the defining comprises using a”
Claim 3, line 1 is amended as: The computer-implemented method of claim 1, wherein the modifying comprises removing” 
Claim 4, line 1 is amended as: “The computer-implemented method of claim 1, wherein the modifying comprises adding to”
Claim 5, line 1 is amended as: “The computer-implemented method of claim 1, wherein the selecting comprises:”
Claim 6, line 1 is amended as: The computer-implemented method of claim 5, wherein the selecting the primary anchor”
Claim 16, line 2 is amended as: “that, when executed by at least one processor, are configured to:”

Allowable Subject Matter
Claims 1-20 are allowed.
the prior art of record either alone or in combination, fails to fairly teach or suggest the limitations of: 
“estimating, by a location server, a coarse location of a mobile device using a localization technique other than an ultra-wide band (UWB) localization technique, the localization technique involving a plurality of radio devices;  
defining, by the location server, an area around the coarse location to identify a set of candidate anchors for UWB ranging for the mobile device, the set of candidate anchors being disposed within the area and comprising at least a subset of the plurality of radio devices; 
modifying, by the location server, the set of candidate anchors to create a modified set of candidate anchors that includes only UWB-enabled devices” when considered in view of the other limitations as recited in claim 1;
“estimating a coarse location of a mobile device using a localization technique other than an ultra-wide band (UWB) localization technique, the localization technique involving a plurality of radio devices; 
defining an area around the coarse location to identify a set of candidate anchors for UWB ranging for the mobile device, the set of candidate anchors being disposed within the area and comprising at least a subset of the plurality of radio devices; 
modifying the set of candidate anchors to create a modified set of candidate anchors that includes only UWB-enabled devices” when considered in view of the other limitations as recited in claim 10; and 
“estimate a coarse location of a mobile device using a localization technique other than an ultra-wide band (UWB) localization technique, the localization technique involving a plurality of radio devices; 

modify the set of candidate anchors to create a modified set of candidate anchors that includes only UWB-enabled devices” when considered in view of the other limitations as recited in claim 16 
Claims 2-9, 11-15 and 17-20 are allowable for at least their dependency on independent claims 1, 10 and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMNEET SINGH/Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633